                                              Case 2:16-cv-00806-WBS-AC Document 87 Filed 01/09/19 Page 1 of 2



                                       1   Lawrance A. Bohm (SBN: 208716)
                                       2   lbohm@bohmlaw.com
                                           Derek K. Ulmer (SBN: 318255)
                                       3   dulmer@bohmlaw.com
                                       4   BOHM LAW GROUP, INC.
                                           4600 Northgate Boulevard, Suite 210
                                       5
                                           Sacramento, California 95834
                                       6   Telephone: 916.927.5574
                                       7
                                           Facsimile: 916.927.2046

                                       8   Robert L. Boucher (SBN: 244760)
                                       9
                                           robert@boucher-law.com
                                           BOUCHER LAW
                                      10   2121 Natomas Crossing Drive, Suite 200-239
                                      11   Sacramento, CA 95834
                                           Telephone: 916.974.975
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                           Attorneys for Plaintiffs ROBERT TERRY,
                                      13
       BOHM LAW GROUP, INC.




                                           CREST CORPORATION, and CREST IRREVOCABLE
                                      14   BUSINESS TRUST DBA FREEDOM MEDIA
                                      15
                                                                      UNITED STATES DISTRICT COURT
                                      16
                                                                     EASTERN DISTRICT OF CALIFORNIA
                                      17
                                      18   ROBERT TERRY, et al.,                          Case No.: 2:16-cv-00806-WBS-AC

                                      19           Plaintiffs,       ORDER GRANTING STIPULATION
                                      20                             OF THE PARTIES TO CONTINUE
                                                 v.                  DISCOVERY AND TRIAL DATES
                                      21
                                                                     AND MODIFY SCHEDULING
                                      22   REGISTER TAPES UNLIMITED, ORDER
                                      23
                                           INC., et al,

                                      24           Defendants.                              Assigned to Honorable William B. Shubb
                                      25                                                         for All Purposes; Courtroom 5
                                      26                                                  Action Filed:          January 26, 2016
                                      27                                                  Current Trial Date:    April 2, 2019
                                      28
                                                                                               1

                                           [Proposed] Order Granting Stipulation of the Parties to Continue         Lawrance A. Bohm, Esq.
                                           Discovery and Trial Dates and Modify Scheduling Order                       Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                   Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                              Case 2:16-cv-00806-WBS-AC Document 87 Filed 01/09/19 Page 2 of 2



                                       1           Pursuant to the Stipulation of the Parties, the Parties’ requests regarding
                                       2   Discovery and Trial Dates and Scheduling Order herein are GRANTED as
                                       3   follows:
                                       4               1. A continuance of non-expert discovery from January 2, 2019 to
                                       5                   March 15, 2019 (see ECF No. 83);
                                       6               2. A continuance of expert disclosure from January 25, 2019 to March
                                       7                   15, 2019;
                                       8               3. A continuance of the last day to file dispositive motions from January
                                       9                   25, 2019 to March 22, 2019;
                                      10               4. A continuance of rebuttal expert discovery from February 15 to April
                                      11                   15, 2019 (ECF No. 83);
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12               5. Parties shall file a joint pre-trial conference statement on or before
   SACRAMENTO, CALIFORNIA 95834




                                      13                   April 22, 2019, pursuant to Local Rule 281(a)(2);
       BOHM LAW GROUP, INC.




                                      14               6. A continuance of the pre-trial conference from March 4, 2019 to
                                      15                   April 29, 2019 at 1:30pm in Courtroom 5, and
                                      16               7. A continuance of the trial from April 2, 2019 to June 18, 2019 at
                                      17                   9:00am in Courtroom 5;
                                      18
                                      19   IT IS SO ORDERED.
                                      20   Dated: January 9, 2019
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               2

                                           [Proposed] Order Granting Stipulation of the Parties to Continue    Lawrance A. Bohm, Esq.
                                           Discovery and Trial Dates and Modify Scheduling Order                  Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.              Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
